Citation Nr: 1647642	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-19 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from June 1974 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The Veteran's claim is now in the jurisdiction of the Los Angeles, California RO.    

In March 2015, the Veteran testified at a video conference hearing before the undersigned; a transcript of the proceeding is of record.  

In a September 2015 decision, the Board reopened the Veteran's claim and remanded it to the Agency of Original Jurisdiction (AOJ) for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The evidence is not sufficient to show that the Veteran exhibited bilateral hearing loss in service or within one year of separation from service, or that bilateral hearing loss is otherwise related to the Veteran's military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral sensorineural hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  A letter sent to the Veteran in August 2010 provided compliant notice.   Notably, the Veteran submitted a VCAA notice acknowledgment in August 2010.  

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes the service treatment records (STR), Social Security Administration (SSA) Records, VA treatment records, private treatment records, a VA examination report, and evidence submitted by the Veteran, including his lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded VA examinations in September 1995, December 2010, January 2016, and June 2016.  In the September 2015 remand the Board found the December 2010 VA examiner's negative nexus opinion inadequate because it was based solely on the Veteran's audiological evaluation at separation.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, the Board does not rely on the December 2010 opinion in reaching a decision.  As to the September 1995, January 2016, and June 2016 VA examinations, the Board finds the examinations adequate as the examiners reviewed the claims file, considered the Veteran's contentions, and supported their conclusions with a thorough rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran testified during a Board hearing in March 2015 at which time the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required.  These actions satisfied the Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). Neither the Veteran nor his representative has contended, and the evidence does not otherwise show that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 

In September 2015, the Board remanded the claim for procurement of outstanding SSA records and a new VA audiological evaluation.  SSA records have been associated with the record.  In addition, the Veteran was afforded VA audiological evaluation in January 2016 and June 2016.  Thus, the Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred during active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Hickson v. West, 12 Vet. App. 247 (1999).

Certain chronic diseases, such sensorineural hearing loss (an organic disease of the nervous system), may be presumed to have been incurred in service if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).

With certain chronic diseases shown as such in service (or within the presumptive period under § 3.307), as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the disease entity is established, there is no requirement of an evidentiary showing of continuity.  If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that as an alternative to the nexus requirement, service connection for a chronic disease listed under section 3.309(a) may be established through a showing continuity of symptomatology since service).

Where there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis 

The Veteran contends that he has bilateral hearing loss that is related to noise exposure while serving in the steam boiler rooms on ships in service.  Specifically, he testified about his work operating the boilers for 8-12 hour shifts that provided the steam to power the USS Oriskany.  He further indicates that hearing protection was not provided while performing his in-service duties, and that he experienced a decrease in his ability to hear while in service.  

As noted above, the first element of service connection requires evidence of a present disability.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

A December 2010 VA examination report revealed speech recognition scores of 100 percent in the right ear and 100 percent in the left ear.  The audiological evaluation puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
40
50
55
LEFT
25
30
30
30
35

As the audiogram shows the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater in the left and right ears, the record evidence is clear that the Veteran has a current bilateral hearing loss disability within VA standards.  The disputed issue is whether the Veteran's bilateral hearing loss is related to service.  

The service personnel records show that the Veteran's military occupation specialty (MOS) was fireman and that the Veteran attended boilerman school; both have a high probability of noise exposure.  Accordingly, considering the places, types, and circumstances of the Veteran's service, the Board finds that the Veteran was exposed to excessive noise in service.  38 U.S.C.A. § 1154(a) (2014).  

Service medical records reveal that the Veteran complained of hearing problems on one occasion in February 1976.  While an audiometric study at that time showed a decrease in hearing acuity when compared to the baseline audiogram done at time of service entrance, no hearing loss disability was shown.  The Veteran was fitted for and furnished ear plugs.  There were no subsequent complaints with respect to hearing problems during the remainder of the Veteran's service and his audiogram on separation examination in December 1976 was also negative for hearing loss disability.  Notably, at separation, the Veteran indicated on his report of medical history that he did not have hearing loss.  However, based on this evidence, an in-service event is confirmed.

Regarding whether the current diagnosis is related to the in-service event, as previously noted sensorineural hearing loss, may be presumed to have been incurred in service if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. §§ 3.307, 3.309.  In addition, a disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service, or if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  

Here, however, the evidence does not show that the Veteran's hearing loss manifested within one year of service.  It also does not show continuity of symptomatology.  Post service medical records are also negative for any demonstration of hearing loss disability.  A September 1995 VA examination report revealed speech recognition scores of 100 percent in the right ear and 96 percent in the left ear.  The audiological evaluation puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
10
LEFT
5
10
15
10
15

From separation in 1977 until at least September 1995, the Veteran's hearing failed to meet the standards that would render his hearing loss a disability for VA purposes.  The Veteran did not have a threshold level of 40 decibels or greater in any of the considered frequencies in either ear or thresholds of 26 decibels or greater in at least three of the considered frequencies in either ear.  Finally, his speech recognition scores are 100 percent in the right ear and 96 percent in the left.  

The medical evidence does not show a hearing disability until the Veteran's December 2010 VA audiological evaluation, which is over 30 years after separation from service.  Therefore, presumptive service connection is not warranted.

The Veteran was afforded an additional VA audiological evaluation in January 2016.  The audiological evaluation puretone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
25
LEFT
25
25
30
30
30

The examination revealed speech recognition scores of 96 percent in the left and right ears. The examiner reported normal hearing in the right ear with mild high frequency hearing loss in the left ear with excellent word recognition scores.   The examiner further opined that the Veteran's hearing loss in the left ear is less likely than not caused by or the result of military service but did not provide a detailed rationale.  Thus, an additional medical opinion was issued in June 2016.  

The June 2016 VA examiner opined that the Veteran's hearing loss is less likely than not related to service.  The examiner reasoned that VA has conceded that boiler technicians are at high risk for acoustic trauma; thus, sailors with this MOS should be provided with hearing protection equipment as well as serial audiograms.  However, the Veteran has continually reported that he was never provided hearing protective equipment.  The examiner further reasoned that the Veteran worked in an iron foundry and as bulldozer operator post service, which are both known to have high risk for acoustic trauma.  

Similarly, the examiner considered that in February 1976, the Veteran sought treatment for hearing trouble and his treatment records reported mild hearing loss.  The service treatment records indicate that the Veteran was provided ear plugs and shown how to use them yet the Veteran has stated that he was never provided hearing protection.  See March 2015 Hearing Transcript.  

The examiner further reasoned that the Veteran's separation medical report was positive for ear, nose, and throat problems along with sinusitis despite being negative for hearing loss or tinnitus.  The examiner also stated: 

I reviewed the [Veteran's] separation audiogram.  This audiogram, as shown below, revealed an asymmetric conductive hearing loss manifest by normal hearing in the right and left ears when compared to his enlistment audiogram except at 500 dBs in the left ear.  This asymmetric low frequency hearing loss was more likely than not secondary to an undiagnosed conductive hearing loss since no tympanogram was performed on his separation exam rather than secondary to acoustic trauma.  In fact, acoustic trauma . . . is manifested by high frequency hearing loss above 2Hz.  Nonetheless, on 9/6/1995 [the Veteran] had his hearing C&P audiogram following his ENT assessment.  This audiogram reported normal.  If the claimant had sustained permanent sensorineural hearing loss secondary to his in-service acoustic trauma then his left ear audiogram would not have improved . . . 

The Board finds the VA examiner's opinion highly probative to the question at hand.  The examiner, a physician, possessed the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale in determining that the Veteran's hearing loss was less likely as not caused by acoustic trauma he had in service.  Her opinions were based on examinations and interviews of the Veteran.  The examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence and cited to the medical evidence she relied upon in giving her opinion.  It is clear that the examiner took into consideration all relevant factors in giving her opinions. 

The Board notes that the only contrary opinion of record comes from the Veteran's statements. The Board has considered the Veteran's assertions that his hearing loss has existed and worsened since service.  A Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person. 38 C.F.R. 
§ 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  However, whether symptoms the Veteran experienced in service or following service are in any way related to his current hearing loss requires medical expertise to determine.  To the extent that the Veteran himself believes that his current hearing loss is due to service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current bilateral hearing loss is not competent medical evidence.  Thus, the Board finds that the June 2016 VA medical opinion is more probative than the Veteran's statements, and service connection for bilateral hearing loss is not warranted.  
As the Board finds that the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.

ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


